DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 8/5/21.  In the amendment, Applicant amended claims 1, 7 and added new claims 8-10.  Therefore, claims 1-10 are currently pending in this application.

      Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention,
and of the manner and process of making and using it, in such full, clear, concise, and
exact terms as to enable any person skilled in the art to which it pertains, or with which it
is most nearly connected, to make and use the same, and shall set forth the best mode
contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms
as to enable any person skilled in the art to which it pertains, or with which it is most
nearly connected, to make and use the same, and shall set forth the best mode
contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, as failing to comply with the written description requirement. The claim(s)
contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,
or for pre-AlA the inventor(s), at the time the application was filed, had possession of
the claimed invention.
-In claim 1 of the amendment filed on 8/5/21, the applicants added the limitation including “a tubular oil supply member that is a separate member from the motor housing and arranged completely within the motor housing”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In claim 8, the added limitations are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 2-7, 9, 10 are rejected by virtue of their dependence on claim 1.
The amendment filed 8/5/21 is objected to under 35 U.S.C. 132 because it
introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment
shall introduce new matter into the disclosure of the invention. The added materials are
not supported by the original disclosure. Applicant is required to cancel the new matter
in the reply to this Office Action.

          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the claimed
invention as a whole would have been obvious before the effective filing date of the
claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the
invention was made.



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hippen et al. (US 2010/0175377) in view of Oda et al. (US 2016/0153462).
With regard to claim 1:
Hippen discloses an electric turbomachine comprising:
a motor housing (302) (Fig. 4); a rotary shaft (504) (Fig. 4) rotationally supported
in the motor housing by a rolling bearing (512) (see par. [0045, 0048));
an impeller (204) (Fig. 4) connected to one side of the rotary shaft (504) (Fig. 4)
in an axial direction (see par. [0025, 0040]); 
an electric motor (300) (Fig. 4) that is accommodated in the motor housing and
rotates the rotary shaft (504) ( Fig. 4) (see par. [0039]), and 
a tubular oil supply member (340) (Fig. 6) arranged completely within the motor housing (see par. [0050, 0053]); wherein the rolling bearing (512) (Fig. 4) includes a rolling element (not shown) (see par. [0048]),
                 
    PNG
    media_image1.png
    425
    545
    media_image1.png
    Greyscale



the oil supply member includes a supply passage that extends inside the oil supply member in an axial direction of the oil supply member in communication with the oil supply unit (340) at a first end of the oil supply member (Fig. 6).

    PNG
    media_image2.png
    361
    483
    media_image2.png
    Greyscale


However, Hippen fails to specifically disclose that the rolling bearing includes an
inner race fixed to the rotary shaft, an outer race arranged outward from the inner race,
and the rolling element arranged between the inner race and the outer race; an ejection
hole configured to eject the lubricant toward a portion between the inner race and the
outer race of the rolling bearing.
Oda teaches a rolling bearing (26) (Fig. 3) includes an inner race fixed to the
rotary shaft (not numbered), an outer race arranged outward from the inner race, and a
rolling element (26) arranged between the inner race and the outer race (see par.
[0048]), and an ejection hole (45a) (Fig. 3) configured to be in communication with an oil
supply passage (R7) (Fig. 3) and eject the lubricant toward a portion between an inner
race and an outer race of arolling bearing (26) (Fig. 3, par. [0059]).

    PNG
    media_image3.png
    505
    338
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hippen by injecting the lubricant toward a portion between an inner race fixed to the rotary shaft and the outer race arranged outward from the inner race of the rolling bearing as taught by Oda for increasing the lubricating efficiency for the bearing device as a predictable result.

The modified Hippen discloses the vehicle system according to claim 1; however, Hippen fails to disclose a tubular oil supply member that is a separate member from the motor housing and that is attached to the motor housing.


With regard to claim 2:
The modified Hippen discloses the electric turbomachine according to claim 1; Oda further teaches a flow passage cross-sectional area of the ejection hole (45a) is smaller than a flow passage cross-sectional area of the supply passage (R7) (Fig. 3).

With regard to claim 3:
The modified Hippen discloses the electric turbomachine according to 1; Hippen
further discloses wherein the oil supply member (see the annotated Fig. 6 below) extends straight, the motor housing (302) (Fig. 6) includes an insertion hole into which the oil supply member is inserted, and the oil supply member includes a securing portion (not numbered) secured to the motor housing at the first end (see Fig. 6).

With regard to claim 4:
The modified Hippen discloses the electric turbomachine according to claim 1; Oda further teaches a positioning mechanism that positions the oil supply member (39) (Fig. 3) relative to the motor housing such that the ejection hole (45a) (Fig. 3) faces a portion between the inner race and the outer race (Fig. 3, par. [0059)).

With regard to claim 5:
The modified Hippen discloses the electric turbomachine according to claim 1,

however, the modified Hippen fails to disclose that the ejection direction is perpendicular to a longitudinal axis of the supply passage.
It is the examiner's position that the ejection direction is perpendicular to a longitudinal axis of the supply passage, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of the turbomachine and the oil supply system... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (April 30, 2007)).

With regard to claim 6:
The modified Hippen discloses the electric turbomachine according to claim 1;
however, the modified Hippen fails to disclose wherein the oil supply member is located
between the stator and the rolling bearing.
Regarding to the location of the oil supply member, it is the examiner's position
that the oil supply member is located between the stator and the rolling bearing, would
have been an obvious matter of design choice well within the level of ordinary skill in the
art, depending on variables such as available space/location, as well as the size of the
turbomachine and the oil supply system.... Moreover, there is nothing in the record
which establishes that the claimed parameters present a novel or unexpected result,
and such modification, i.e. choosing from a finite number of predictable solutions, is not
of innovation but of ordinary skill and common sense. (See KSR International Co. v.
Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).


The modified Hippen discloses the electric turbomachine according to claim 1; Hippen further discloses that the rolling bearing is a first rolling bearing (510) (Fig. 6), the rotary shaft (504) (Fig. 6) is rotationally supported by the first rolling bearing (510) and a second rolling bearing (512) (Fig. 6, par. [0048]), the oil supply member is a first oil supply member and a second oil supply member that are attached to the oil supply unit (840) (see the annotated Fig. 6 below), the first oil supply member is provided for the first rolling bearing (510) to eject the lubricant toward the first rolling bearing (510) (Fig. 6), and the second oil supply member is provided for the second rolling bearing (512) (Fig. 6) to eject the lubricant toward the second rolling bearing (512) (Fig. 6, par. [0048]).

With regard to claim 8:
The modified Hippen discloses the electric turbomachine according to claim 1; Hippen further discloses wherein the supply passage is operable to receive a quantity of the lubricant from the supply of the lubricant (340) and the ejection hole is operable to eject the quantity of the lubricant from the oil supply member (when valve 354 is closed) (see Figs 5, 6).
           
With regard to claim 9:
The modified Hippen discloses the electric turbomachine according to claim 1, Oda further teaches wherein the oil supply member is arranged between and non-overlapping with the bearing (S2) and the rotor (23) (Fig. 1) along an axial direction of the rotor.

With regard to claim 10:
The modified Hippen discloses the electric turbomachine according to claim 1, Oda further teaches wherein the ejection hole (45a) ejects the lubricant in a direction away from the .

Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747